Citation Nr: 0127474	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-06 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left orchiectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

Entitlement to service connection for a left orchiectomy was 
denied by a December 1983 Board decision.  By rating decision 
of June 1992, it was held that new and material evidence had 
not been submitted.  The appellant was notified of that 
decision and did not timely disagree therewith.  That 
decision represents the last final decision on any basis.  
38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. App.  273 (1996).  

A Board hearing was held in October 2000, before Michael D. 
Lyon, the undersigned Board Member, sitting in Washington, 
DC.  The Board Member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing testimony is on file.  
The appellant and his sister had earlier testified before the 
RO.  A transcript of that hearing is also on file.  

In a January 2001 decision, the Board determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of entitlement to service connection for residuals 
of a left orchiectomy.  The appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2001 joint motion for remand, the Court 
vacated and remanded the Board's decision for consideration 
of the Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)). 

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  Regulations implementing 
the Veterans Claims Assistance Act of 2000 are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  As the procedures established by 
the new law could not have been followed by the RO at the 
time of the above referenced rating decision, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Of record are letters to the veteran from the Social Security 
Administration (SSA), dated in March and April 1997.  Here, 
the bases for awarding such benefits are not clear, as well 
as the medical evidence relied upon in making that 
determination.  Therefore, in view of the VCAA and new 
regulations, efforts should be made to secure and associate 
with the claims folder any SSA disability decision in the 
veteran's case and all medical records upon which the SSA 
decision was based, if any.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The Board points out that under the new 
law, records from a Federal department or agency need to be 
obtained, the new law requires that "efforts to obtain those 
records shall continue until they are obtained unless it is 
reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  66 Fed. 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159) (emphasis 
added).  Documentary evidence that further efforts would be 
"futile" is not currently included in the claims folder.  
With regard to efforts to obtain any VA or other government 
agency records, if such records ultimately are not available, 
the RO must secure written evidence to that effect, and 
provide appropriate notice in accordance with the new law 
codified at 38 U.S.C.A. § 5103A(b)(2), and the new 
regulations. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim, if any.  Once obtained, the 
records should be associated with the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

3.  Thereafter, the RO should review the 
claim on appeal, including consideration 
of the Veterans Claims Assistance Act of 
2000 and the new regulations.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and they should then be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board in 
accordance with regular procedures, if indicated.  No action 
is required of the appellant unless he is notified.  The 
Board intimates no opinion as to the outcome in this case by 
the action requested above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


